ROY NOBLE LEE, Justice,
for the Court:
The United States Court of Appeals for the Fifth Circuit has certified this cause to the Mississippi Supreme Court, asking that we decide the following question:
1. The trial court held that any provision excluding or reducing the mandatory coverage of the Uninsured Motor Vehicle Act, Miss.Code Ann. § 81-11-101, et seq. (1972), to an amount less than the minimum prescribed by the Vehicle Safety Responsibility Act, Miss.Code Ann. § 63-15-1, et seq. (1972), was null and void, following Preferred Risk Mutual Insurance Co. v. Poole, 411 F.Supp. 429 (N.D.Miss.), aff’d, 539 F.2d 574 (5th Cir.1976), which followed Harthcock v. State Farm Mutual Automobile Insurance Co., 248 So.2d 456 (Miss.1971). Harthcock indicates that insured/uninsured motor vehicle status was to be determined from the perspective of the insured. Aitken v. State Farm Mutual Automobile Insurance Co., 404 So.2d 1041 (Miss.1981), indicated that one should look to whether the vehicle was covered by liability insurance, irrespective of whether there was an exclusion which invalidated a particular claim. Harthcock further allowed the motorcycle on which the plaintiff was a passenger to be an uninsured vehicle under the owner’s policy, while Aitken stated that the vehicle had to be another and separate vehicle. Thus, following Harth-cock and Preferred Risk, uninsured motorist coverage would be available to Barbara Randall. Does Aitken overrule Harthcock and is there uninsured motorist coverage available for Barbara Randall under these facts? (Emphasis added).
Since certification of the cause to us, this Court has been advised by counsel representing Allstate Insurance Company that the case of State Farm Mutual Automobile Ins. Co. v. James Nester and Mary Nester, No. 54,437, is now pending before the Mississippi Supreme Court; that it has been briefed and is awaiting docketing and assignment for oral argument; that it involves the same issue as Allstate Ins. Co. v. Barbara Randall, the subject of this certification; and that State Farm Mutual Automobile Ins. Co. v. James Nester and Mary Nester will decide the question which has been certified to us.
Therefore, we respectfully decline to rule upon the question presented.
CERTIFICATION DENIED.
*561PATTERSON, C.J., WALKER and BROOM, P.JJ., and BOWLING, HAWKINS, DAN M. LEE, PRATHER and ROBERTSON, JJ., concur.